Citation Nr: 0946205	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  08-00 202A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (VAMC) in 
Tampa, Florida


THE ISSUE

Entitlement to reimbursement for, or payment of, unauthorized 
medical expenses for treatment for suicidal ideation and 
major depression, incurred on October 15, 2004, at Wuesthoff 
Memorial Hospital, Inc. (Wuesthoff).


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel










INTRODUCTION

The Veteran served on active duty from August 1970 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 administrative decision 
by the VAMC located in Tampa, Florida, which denied a claim 
for reimbursement for, or payment of, unauthorized medical 
expenses for treatment incurred on October 15, 2004, and 
October 16, 2004 at Wuesthoff.

The Board notes that the Veteran indicated in his November 
2005 notice of disagreement (NOD) that he wished to appeal 
the denial of his claim for reimbursement for unauthorized 
medical expenses incurred on October 15, 2004.  The statement 
of the case (SOC) issued in January 2008 addressed the 
Veteran's claim for reimbursement for unauthorized medical 
expenses incurred on this date only.  The Veteran gave no 
indication in his VA Form 9 Appeal that he intended to appeal 
the denial of his claim for reimbursement for, or payment of, 
unauthorized medical expenses for treatment incurred on 
October 16, 2004 at Wuesthoff.  As such, the Board finds that 
the Veteran's claim for entitlement to reimbursement for, or 
payment of, unauthorized medical expenses for treatment 
incurred on October 15, 2004, at Wuesthoff is the only issue 
that has been properly appealed to the Board and, therefore, 
is the only issue that the Board will address below.


FINDINGS OF FACT

1.  The Veteran received unauthorized medical care for major 
depression and suicidal ideation on October 15, 2004 at 
Wuesthoff.

2.  The evidence of record reflects that the Veteran has no 
service-connected disabilities.

3.  Medical care received on October 15, 2004 was rendered 
for a condition of such a nature that a prudent layperson 
would have reasonably expected that delay in seeking 
immediate medical attention would have been hazardous to life 
or health.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses for treatment for major depression and 
suicidal ideation, incurred on October 15, 2004, at Wuesthoff 
have been met.  38 U.S.C.A. §§ 1725, 1728 (West 2002); 38 
C.F.R. §§ 17.120, 17.1000-1008 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the benefit sought on 
appeal has been granted in full, as discussed below.  As 
such, the Board finds that any possible error related to the 
VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009); Mayfield 
v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

II.  Analysis

The Veteran is seeking payment or reimbursement for the cost 
of unauthorized private medical expenses incurred on October 
15, 2004 at Wuesthoff.  Generally, the admission of a Veteran 
to a non-VA hospital at VA expense must be authorized in 
advance.  See 38 C.F.R. § 17.54 (2009).  

In Smith v. Derwinski, 2 Vet. App. 378 (1992), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that emergency medical care received from a non-VA hospital 
requires authorization pursuant to 38 C.F.R. § 17.54.  The 
Veteran in Smith argued that his non-VA care was authorized 
because his VA treating physician had informed him that 
arrangements were made for him to be treated at a non-VA 
medical facility.  The Court, in rejecting that contention, 
observed that the advice of a doctor to go to a non-VA 
hospital is not the specific type of authorization of payment 
contemplated in the VA regulation.  In this case, there is no 
evidence that the Veteran obtained proper authorization 
pursuant to 38 C.F.R. § 17.54 for payment of the private 
medical expenses he incurred on October 15, 2004, nor does 
the Veteran assert that he obtained proper authorization.  

Nevertheless, under 38 U.S.C.A. § 1728(a) and 38 C.F.R. § 
17.120, VA may reimburse Veterans for unauthorized medical 
expenses incurred in non-VA facilities where:

(a) For Veterans with service connected disabilities.  Care 
or services not previously authorized were rendered to a 
Veteran in need of such care or services: (1) For an 
adjudicated service-connected disability; (2) For nonservice-
connected disabilities associated with and held to be 
aggravating an adjudicated service-connected disability; (3) 
For any disability of a Veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability (does not apply outside of the States, 
Territories, and possessions of the United States, the 
District of Columbia, and the Commonwealth of Puerto Rico); 
(4) For any illness, injury or dental condition in the case 
of a Veteran who is participating in a rehabilitation program 
under 38 U.S.C. ch. 31 and who is medically determined to be 
in need of hospital care or medical services for any of the 
reasons enumerated in § 17.48(j); and

(b) In a medical emergency.  Care and services not previously 
authorized were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health, and

(c) When Federal facilities are unavailable.  VA or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.

All three statutory requirements (a, b, and c) must be met 
before the reimbursement may be authorized.  Zimick v. West, 
11 Vet. App. 45, 49 (1998); see Hayes v. Brown, 6 Vet. App. 
66, 68 (1993).

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may also 
be authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 
C.F.R. §§ 17.1000-1008 (2009).  

Section 1725 was enacted as part of the Veterans Millennium 
Health Care and Benefits Act, Public Law 106- 177.  The 
provisions of the Act became effective as of May 29, 2000.  
To be eligible for reimbursement under this authority the 
Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a Veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
Veteran could not have been safely transferred to a VA or 
other Federal facility.

(e) At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24- month period preceding the 
furnishing of such emergency treatment; 

(f) The Veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
Veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the Veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the Veteran or provider 
against a third party for payment of such treatment; and the 
Veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the Veteran's liability 
to the provider.

(i) The Veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 (U.S.C. 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of Veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).

See 38 C.F.R. § 17.1002 (2009).
In addition, a Veteran is required to file a claim within 90 
days of the latest of the following: 1) July 19, 2001; 2) the 
date that the Veteran was discharged from the facility that 
furnished the emergency treatment; 3) the date of death, but 
only if the death occurred during the stay in the facility 
that included the provision of the emergency treatment; or 4) 
the date the Veteran finally exhausted, without success, 
action to obtain payment or reimbursement for the treatment 
from a third party.  See 38 C.F.R. § 17.1004 (2009).  

The Veteran asserts that he was admitted to the Wuesthoff 
emergency room on October 15, 2004 by the Cocoa Police 
Department under the Baker Act due to suicidal ideation and 
that had no choice in the matter.  See NOD, November 2005; VA 
Form 9 Appeal, January 2008.  He asserts that the police 
determined that he may have been a danger to himself or to 
others at that time.  See VA Form 9 Appeal, January 2008.   

A review of the medical evidence of record reflects that the 
Veteran was admitted by the Cocoa Police Department to the 
Wuestoff emergency room for suicidal ideation on October 15, 
2004.  Upon arrival, he was noted as being intoxicated and 
experiencing major depression with suicidal ideation.  The 
Board notes that the form for Authorization for Treatment at 
Wuesthoff Health Systems, Inc. was not signed by the Veteran 
but was signed by a witness on October 15, 2004.    

Currently, the Veteran has no service-connected disabilities, 
nor was he service connected for any disabilities at the time 
of this treatment, nor is he shown to have been participating 
in a rehabilitation program under 38 U.S.C. ch. 31.  Thus, 
reimbursement is not available under the provisions of 38 
U.S.C.A. § 1728(a).  

As such, the Board will turn to the Veteran's potential 
entitlement under 38 U.S.C.A. § 1725.  Primarily at issue in 
this case are the second and third elements: as the remainder 
of the criteria appear to have been met.  For example, it is 
clear that the medical services were provided at a hospital 
emergency department and the emergency treatment administered 
was not for an accident or a work-related injury.  The claim 
before the Board is not for reimbursement for medical care 
beyond that administered on October 15, 2004, when the 
Veteran was first admitted into the hospital.  On a medical 
record from October 15, 2004, the Veteran indicated that he 
received treatment from a family physician at a VA outpatient 
clinic and listed no insurance plan coverage.  Additionally, 
the Veteran specifically indicated in his November 2005 NOD 
that he had no other insurance coverage, was financially 
liable to Wuesthoff, was enrolled in the VA healthcare system 
and had received medical care in the 24 months preceding the 
emergency care episode, and was brought to the emergency room 
at Wuesthoff  by the Cocoa Police Department under the Baker 
Act at 11 pm at night, after the VA outpatient clinic in 
Viera was closed.  As the VAMC has not contested these 
assertions, and there is no evidence to the contrary, the 
Board will presume the conditions to have been met, with the 
exception of the second and third elements, which will be 
discussed further.  

Specifically, while the medical evidence of record does not 
clearly indicate that the treatment administered on October 
15, 2004 was such that delay in seeking medical attention 
would have been hazardous to life or health, the Board notes 
that the provisions of 38 U.S.C.A. § 1725 provide for 
reimbursement if the treatment is for a condition of such a 
nature that a prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health.  

In determining whether a prudent layperson would have 
reasonably expected that delay in seeking immediate medical 
attention would have been hazardous to life or health, the 
Board will take into consideration that the Cocoa Police 
Department apparently felt that, in light of the Veteran's 
major depression and suicidal ideation, the Veteran must be 
taken to the nearest emergency room and admitted under the 
Baker Act or the Florida Mental Health Act, which is a means 
of providing individuals with emergency services and 
temporary detention for mental health evaluation and 
treatment.  The Board will also take into consideration the 
fact that the evidence of record reflects that the Veteran 
had apparently attempted suicide before.  See Wuesthoff  
treatment record, April 2004.  In light of the Veteran's 
history and the circumstances at the time, the Board finds 
that a prudent layperson could have reasonably expected that 
delay in seeking medical attention would have been hazardous 
to life or health.  

Additionally, the Board finds that, under these 
circumstances, it would be unreasonable to expect the Veteran 
to forgo treatment at a private medical facility that was 
reportedly of a closer vicinity than the nearest open VA 
facility.  As the evidence of record reflects that the 
Veteran was taken to the nearest hospital at 11:50 pm by the 
Cocoa police for fear that he would act on his suicidal 
ideation, it is unreasonable to expect that the Veteran 
would, at that time, request to be driven to a facility 
farther away or that the police would have been willing to 
allow the Veteran to transport himself to the nearest open VA 
facility.

Accordingly, the Board finds that reimbursement for medical 
treatment received on October 15, 2004, is granted, under the 
provision of § 1725.  


ORDER

Entitlement to reimbursement for, or payment of, unauthorized 
medical expenses for treatment for suicidal ideation and 
major depression, incurred on October 15, 2004, at Wuesthoff 
is granted.





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


